Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2022 and 04/21/2022, were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 

Claim Rejections - 35 USC § 112-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-3, 7-8, 10, 22, 32 and 35-37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of amendments of claims 1 and 32, so that claims 1 and 32 no longer recite the limitation: i) “the nitroimidazole compound having (emphasis added) an imidazole ring with a nitro-group (-NO2)”; and ii) “to aid the microorganism in ……...”
The rejection of claims 1-3, 7-8, 10, 22 and 32-37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of amendments of claims 1 and 32, so that claims 1 and 32 no longer recite the limitation “to aid the microorganism in ……...”

Status of the Claims
	Claims 1-3, 7-8, 10, 22-25, 27-30 and 32-37 are pending.
Applicants’ arguments filed on 03/10/2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Applicants’ amendments filed on 03/10/2022, have each been entered into the record. Applicants have amended claims 1, 23 and 32. Claims 23-25 and 27-30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected invention. Therefore, claims 1-3, 7-8, 10, 22 and 32-37 are subject of the Office action below.

Objections to the Specification-Maintained.
The amendment filed 09/20/2021, remained objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “material, which provides a source of energy for cellular metabolic functions comprising a carbohydrate, like glucose, or an oxidized carbohydrate like a sugar acid”. 
Response to Applicants’ Arguments/Remarks
Applicants argue on the grounds that amendment did not introduce new matter into the disclosure because support for the amendment can be found in the original disclosure. Applicants cite the specification at, for example, ¶s 0026, 0027, 0040, 0043, 0055, 0060 and 0063, as allegedly providing support for the Applicants’ allegation. Please see pages 6-9 of Remarks.
However, the Applicants’ arguments are not found to be persuasive for the reasons below.
A review of the instant specification (including ¶s 0026, 0027, 0040, 0043, 0055, 0060 and 0063, cited by the Applicants as allegedly providing support, see pages 6-9 of Remarks), fails to provide any support for the limitation “material, which provides a source of energy for cellular metabolic functions comprising a carbohydrate, like glucose, or an oxidized carbohydrate like a sugar acid”. The word “material” is only recited three times in the instant specification in the form of: i) “material comprising proteins or peptides” (see ¶ 0024); ii) “materials of the container” (¶ 0047); and iii) “material such as glycerol” (¶ 0048). Therefore, the amendment filed 09/20/2021, has introduces new matter into the disclosure of the invention.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112-Maintained
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 33-34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is maintained for the reasons of record set forth in the previous office action mailed on 12/10/2021, of which said reasons are herein reiterated. 
As per MPEP 2173.02, “[d]uring prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude (emphasis added). See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc).”

If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate (emphasis added). See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).

Claim 33 is rendered indefinite for the recitation of “a lesser dose”, because a person skilled in the art cannot reasonably determine the meets and bounds of the recited limitation in claim 33.
 Claim 1 from which claim 33 depends, fails recite “a dose” of a nitroimidazole compound with a feedstock composition for treating a microorganism with a feedstock composition consisting essentially of glucose (emphasis added), in which a person skilled in the art can determine “a lesser dose”. The scope of “a lesser dose”, is not defined by the claim or the instant specification to any specific amount of a nitroimidazole compound. The specification does not provide a standard for ascertaining the requisite degree. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claims. 
Accordingly, without guidelines in the specification for how the “a lesser dose”, is determined, the skilled artisan cannot reasonably determine what amount of a nitroimidazole compound constitutes as “a lesser dose” from an amount that does not constitutes as “a lesser dose”.  Appropriate correction is required.
Claim 33 recites the limitation “the feed stock composition than would needed to similarly treat the microorganism with a feedstock composition consisting essentially of glucose” (emphasis added), in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Claims 33 lacks antecedent basis because claim 1 from which claim 33 depends, fails to recite the limitation of “a feed stock composition than would treat a microorganism with a feedstock composition consisting essentially of glucose”. Claim 34 depends from claim 33 and is therefore, also, remained rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons set forth above. Appropriate correction is required.

Response to Applicants’ Arguments/Remarks
Applicants contend the rejection stating (see page 12 of remarks): 
“The Specification gives an example of comparing sensitivity data for a microorganism administered nitroimidazole along with a sugar acid feedstock against a conventional glucose feedstock determined by Antimicrobial Susceptibility Testing which is the industry standard approach for evaluating of antibiotics performance. Those skilled in that art know that antibiotic dose can be computed from the minimal inhibitory concentration (MIC). This variable represents the lowest concentration of antibiotic that prevented growth. See Applicant’s Response to the enablement rejection, p. 20. From the plotted data in Figure 2, the MICs for the metronidazole antibiotic administered to the C. acetobutylicum strain ATCC 824 with glucose and galacturonate are readily apparent to skilled artisans from the long term trends: 2.5 ug/ul and 0.75 g/ul, respectively. Thus, one skilled in the art will easily appreciate that this means that the same results can be achieved using a lesser dose of nitroimidazole administered with the sugar acid feedstock than a dose of nitroimidazole administered with the glucose feedstock. Indeed, WO2016172380A1, in para. [0143], mentions using the MIC to determine the antibiotic dose and gives the “pharmacology equations known to persons of skill in the art” to do so.
Similar assay testing can easily be performed for other nitroimidazoles, feedstocks, and microorganisms. This does not makes the claim indefinite. Indeed, it has been held that the fact that some experimentation may be necessary to determine the scope of the claims does not render claims indefinite. Exxon Research and Engineering Co. v. U.S., 265 F. 3d 1371, 1379 (Fed. Cir. 2001). And courts have held claims to be definite even when some degree of experimentation was necessary. See id at 1380; see also WL Gore & Associates, Inc. v. Garlock, Inc., 721 F. 2d 1540, 1557 (Fed. Cir. 1983); Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 270-71 (1916). Thus, the Examiner’s supposed basis for the rejection of claim 33 is legal unsound and should be withdrawn.”

However, the Applicants’ arguments are not found to be persuasive for the reasons below.
Claim 1 from which claim 33 depends, fails recite “a dose” of a nitroimidazole compound with a feedstock composition for treating a microorganism with a feedstock composition consisting essentially of glucose (emphasis added), in which a person skilled in the art can determine “a lesser dose”. The scope of “a lesser dose”, is not defined by the claim or the instant specification to any specific amount of a nitroimidazole compound. The specification does not provide a standard for ascertaining the requisite degree. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claims. 
Accordingly, without guidelines in the specification for how the “a lesser dose”, is determined, the skilled artisan cannot reasonably determine what amount of a nitroimidazole compound constitutes as “a lesser dose” from an amount that does not constitutes as “a lesser dose”.  Appropriate correction is required. 
Applicants have not properly addressed the specific grounds of rejections as discussed in the previous Office action setting and reiterated above with regards to the insufficient antecedent basis for this limitation in claim 33.
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.

Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 1-3, 7-8, 10, 22 and 32-37 under 35 U.S.C. 103 as being unpatentable over Collins (U.S. Pub. No. 20150071904, published 03/12/2015, cited in the previous office action) in view of: i) Murakami (U.S. Pub. No. 20120129905, published 05/24/2012, cited in the previous office action); ii) Edwards (British J. Venereal Disease, 1980, 56, 285-90, cited in the previous office action) and iii) WO2017057919A1 (published 04/06/2017, Machine Translation used, cited in the previous office action), is maintained for the reasons of record set forth in the previous office action mailed on 12/10/2021, of which said reasons are herein reiterated. 
Applicants describe their invention as a method for using a sugar acid, in order to increase susceptibility of microorganisms to a nitroimidazole compound antibiotic. The specification (see ¶s 0052-0054 and Figure 2), provides only one working example of treating Clostridium acetobutylicum with metronidazole and galacturonic acid. Based on the Applicants’ work (see discussions above), Applicants are now claiming to have invented a method using a composition comprising a nitroimidazole compound and a sugar acid, in order to increase susceptibility of microorganisms to antibiotics.
Independent claims 1 and 32 are drawn to a method for increasing susceptibility of microorganisms to a nitroimidazole compound, comprising administering to a microorganism:
a nitroimidazole compound; and
a sugar acid selected from the group consisting of uronic, aldonic, ulosonic and aldaric acid, or any salt thereof, with the intended use as energy source.
Similar to method claims 1 and 32, Collins relates to compositions and methods for boosting endogenous reactive oxygen species (ROS) production, thereby increasing bacteria’s susceptibility to oxidative attack by antibiotics and biocides. Please see title of the invention and abstract. Specifically, Collins at ¶ 0005, states:
“As demonstrated herein, the inventors have discovered that ROS production can be predictably enhanced in bacteria, such as aerobic and facultative anaerobic bacteria (e.g., E. coli), thereby increasing the bacteria’s susceptibility to oxidative attack. To do so, an ensemble of genome-scale metabolic models was created capable of predicting ROS production in E. coli and other bacteria. The metabolic network models were systematically perturbed and flux distributions analyzed to identify targets predicted to increase ROS production. In silico predictions were experimentally validated and shown to confer increased susceptibility to oxidants (02-, H202, NaOCl). The validated targets also increased susceptibility to killing by bactericidal antibiotics. Accordingly, the work described herein establishes a systems-based method to rationally tune ROS production in bacteria, and demonstrates that increased microbial ROS production can potentiate killing by oxidants and antibiotic treatment. Thus, provided herein are compositions comprising ROS target modulators, such as inhibitors of: ATP synthase, succinate dehydrogenase, glutamate dehydrogenase, NADH dehydrogenase, pyruvate dehydrogenase, cytochrome oxidase, glucose 6-phosphate dehydrogenase, 6-phosphogluconate dehydrogenase, succinyl-CoA ligase, triose phosphate isomerase, phosphate acetyltransferase, phosphofructokinase, and/or fumarase B, for increasing endogenous ROS production and potentiating antibiotics and biocides, and methods thereof.” (Emphasis added).

Collins teaches that deletion of succinate dehydrogenase in bacteria resulted in increased endogenous ROS production and potentiation of bacterial antibiotic activity (see ¶ 0161).   Collins exemplifies increasing susceptibility of bacteria to antibiotic (Ampillicin, Amp), in which bacteria cells treated with Amp and carboxin (a succinate dehydrogenase inhibitor, see ¶ 0012), were significantly more sensitive to the antibiotic than cells treated with Amp alone. Please see Figure 4F and ¶ 0146.
Collins differs from the invention of claims 1 and 32, only insofar as Collins does not exemplify increasing susceptibility of bacteria to antibiotic such as a nitroimidazole compound, in which bacteria cells are treated with a nitroimidazole compound and a sugar acid of claims 1 and 32. However:
1) Collins teaches that deletion of fumarase B in bacterial result in increased endogenous ROS production and accordingly, in some aspects, provided herein are inhibitors of fumarase B as ROS target modulators (see ¶ 0195). In some embodiments of the composition and methods described therein, fumarase B inhibitor or ROS target modulator is selected from a group including, for example, tartaric acid (see ¶ 0197). Tartaric acid is an example of an aldaric acid (see page 7 of Applicants’ Remarks filed on 06/25/2019).
2)  Collins teaches that any major classes of antibiotic agents in which bactericidal activity is potentiated or enhanced by inhibiting ROS production can be used with the ROS target modulators described therein. Such classes of antibiotic agents include, for example, nitroimidazole compounds. Please see ¶ 0200. In some embodiments of these methods and all such methods described herein, the nitroimidazole compound antibiotic is selected from metronidazole, tinidazole, and nimorazole (see ¶ 0038).
Accordingly, at the time the instant invention was filed, one skilled in the art would have understood that Collins envisioned a method for increasing susceptibility of bacteria to antibiotic such as a nitroimidazole compound, in which bacteria cells are treated with a nitroimidazole compound (e.g., metronidazole) and tartaric acid (a sugar acid of claims 1 and 32, see discussions above).
Murakami is cited for teaching exemplary compositions comprising a nitroimidazole compound and a sugar acid of claims 1 and 32. For example, Murakami teaches:
1) Pharmaceutical composition 4 comprising a nitroimidazole compound and magnesium gluconate (salt of Glucuronic acid). Please see Tables 1-2. Glucuronic acid is an example of uronic acid (see ¶ 0033).
2) Pharmaceutical composition 28 comprising a nitroimidazole compound and tartaric acid salt (see Example 7 at ¶s 0055-0056 and Tables 13-14). Tartaric acid is an example of an aldaric acid (see ¶ 0033).
Murakami relates to pharmaceutical compositions which can enhance the stability of a nitroimidazole compound without impairing the effect of the compound. Please see abstract, ¶s 0019-0029, Examples at ¶s 0042-0065 and Figures 1-11. Murakami discloses examples of stability enhancer compounds to include aldonic acids such as gluconic acid and gluceptic acid; aldaric acids such as tartaric acid and glucaric acid; uronic acids such as glucuronic acid; saccharic acids or a salt thereof. Please see ¶s 0033-0034.
Although Murakami is focused on cancer treatment, nitroimidazole compounds are known to exhibit both antibacterial and anticancer properties. For example, Edwards discloses nitroimidazole drugs as antibacterial and anticancer agents. Please see abstract and page 288.
Furthermore, WO2017057919A1 is cited for disclosing that sugar acids such as glucuronic acid and galacturonic acid, exhibit antimicrobial activity. Please see title of the invention, abstract, pages 1-11 and reference claims 1-11.
Therefore, at the time the instant invention was filed, a skilled artisan would have found it obvious to modify Collins with Murakami, Edwards and WO2017057919A1, in order to arrive at a method for increasing susceptibility of bacteria to antibiotic such as a nitroimidazole compound antibiotic, in which bacteria cells are treated with a nitroimidazole compound antibiotic and a sugar acid of claims 1 and 32. A person skilled in the art would have had a reasonable expectation that the bacteria cells treated with a nitroimidazole compound and a sugar acid, would be significantly more sensitive to the antibiotic than cells treated with the antibiotic alone.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 1 and 32, the intended use of a sugar acid of claims 1 and 32 as an energy source used by the microorganism, is an inherent property of the sugar acid. Any properties exhibited by or benefits provided by the composition are inherent and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicants disclose and/or claim are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. In the instant case, the cited references combine to teach a sugar acid of claims 1 and 32 (see discussions above).
Applicants are further requested to note that it is well settled that “intended use” of a composition or product, e.g., a topical delivery system, will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114,
	Therefore, claims 1 and 32 are obvious over Collins, Murakami, Edwards and WO2017057919A1.
Regarding claim 2, Collins discloses metronidazole (see discussions above).
Regarding claim 3, Murakami discloses that the stability enhancers may be employed in the composition singly or in combination of two or more (see ¶s 0033-0034).
Regarding claims 7-8 and 10: i) Collins discloses that an antibiotic and/or ROS modulator compound can be formulated in solid, liquid or gel form including those adapted for: i) parenteral administration ii) topical application; and iii) oral administration, for example, aqueous solution, pills, capsules and tablets. Please see ¶ 0306; and ii) WO2017057919A1 discloses that the inventive antimicrobial composition can be formulated as a food composition (see page 6 and reference claim 11).
Regarding claim 22, Murakami discloses gluconate (see discussions above).
Regarding claims 33-34, the recitation of the limitation of a lesser amount of a nitroimidazole, is an art-recognized variable. For example, Collins (see ¶ 0150), teaches that: 
A ROS target modulator compound or agent described herein can increase or stimulate endogenous ROS production in a cell, such as a bacterial cell, by about at least 10% or more, at least 20% or more, at least 30% or more, at least 40% or more, at least 50% or more, at least 60% or more, at least 70% or more, at least 80% or more, at least 90% or more, at least 95% or more, at least 100%, at least 2-fold greater, at least 5-fold greater, at least 10-fold greater, at least 25-fold greater, at least 50-fold greater, at least 100-fold greater, at least 1000-fold greater, and all amounts in-between, in comparison to a reference or control level of ROS production in the absence of the ROS target modulator compound, or in the presence of the antibiotic alone (emphasis added).
Therefore, the selection of a specific amount of a ROS target modulator, for example, nitroimidazole compounds such as metronidazole, tinidazole, or nimorazole (see discussions above), would have been routinely determined and optimized in the pharmaceutical art.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Regarding claim 35, the cited references do not combine to teach administering glucose to the microorganism for the microorganism to metabolize the nitroimidazole.
Regarding claim 36, the recitation of the limitation of a sugar acid in an amount of 0.5% (by vol), is an art-recognized variable. For example, Murakami teaches aqueous solution comprising: i) tartaric acid salt in an amount of from 0.01 to 1.0% (see table 14); and ii) gluconic acid salt in an amount of from 0.024 to 1.0% (see table 2).
Therefore, the selection of a specific amount of a ROS target modulator, for example, nitroimidazole compounds such as metronidazole, tinidazole, or nimorazole (see discussions above), would have been routinely determined and optimized in the pharmaceutical art.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Regarding claim 37, the intended use of a sugar acid to decrease or eliminate NADH and NADPH production in the microorganism, it is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the cited references combine to teach a sugar acid of claim 32 (see discussions above). 
Since the prior art teaches the identical chemical structure, the properties Applicants disclose and/or claim are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.  Applicants are further requested to note that it is well settled that “intended use” of a composition or product, e.g., a sugar acid, will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time of the filing. 

Response to Applicants’ Arguments/Remarks
Claims 1 and 32, pages 14-20 of Remarks
The Applicants raised several arguments (see pages 14-20 of Remarks filed), alleging that the claimed invention is non-obvious over the cited references because:
1) Collins fails to teach or render obvious the amended claims 1 and 32 (see page 14 of remarks)’
2) Collins fails to mention or suggest sugar acids as a feedstock (see page 15 of Remarks);
3) Collins fails to mention or suggest sugar acids as an energy source used by the microorganism (see page 15 of Remarks);
4) Applicants reiterate arguments 1-3 above against Murakami (see page 16-17 of remarks)’
5) Murakami relates to cancer radiotherapy (see page 16 of Remarks);
7) Edwards fails to teach or render obvious the amended claims 1 and 32 (see page 17 of remarks); and

8) WO2017057919A1 fails to teach or render obvious the amended claims 1 and 32 (see page 17 of remarks).
However, the Applicants’ arguments are not found to be persuasive for the reasons below.
The rejection of claims 1 and 32, was not based one reference (e.g., Collins), teaching or rendering claims 1 and 32. The rejection of claims 1 and 32 was based on combination of Collins, Murakami, Edwards and WO2017057919A1 references, for the reasons of record set forth in the previous office action, of which said reasons are reiterated in the discussions above. The Examiner, therefore, applies the same reasons hereto.
Although Murakami is focused on cancer treatment, nitroimidazole compounds are known to exhibit both antibacterial and anticancer properties. For example, Edwards discloses nitroimidazole drugs as antibacterial and anticancer agents. Please see abstract and page 288.
 In response to the Applicants’ arguments against the references individually (e.g., Collins fails to teach or render obvious the amended claims 1 and 32, see page 14 of Remarks), one cannot show nonobviousness by attacking references individually where the rejections are based on combination of references. In obviousness rejection a combination of references is used, and the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references that make up the state of the art with regard to the claimed invention. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co.; 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The intended use of a sugar acid of claims 1 and 32 as an energy source used by the microorganism, is an inherent property of the sugar acid. Any properties exhibited by or benefits provided by the composition are inherent and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicants disclose and/or claim are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. In the instant case, the cited references combine to teach a sugar acid of claims 1 and 32 (see discussions above).
Applicants are further requested to note that it is well settled that “intended use” of a composition or product, e.g., a sugar acid, will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114,
The instant specification discloses the phrase “feedstock”, as referring to glucose, gluconate and galacturonate (see, for example, ¶ 0040). Gluconate and galacturonate are examples of a sugar acid.  Since the cited references combine to teach a sugar acid of instant claims 1 and 32 (see discussions above), the cited references combine to teach feedstock.
Applicants’ arguments (see § 1e, pages 18-20), have been fully considered but they rendered moot because the arguments are directed toward the limitations that have been deleted in the amended claims 1 and 32. Please see claim listing mailed on 03/10/2022.
Claims 33 and 34, pages 20-21 of Remarks
The Applicants raised several arguments (see pages 20-21 of Remarks filed), alleging that the rejection of claims 33 and 34 is improper because:
1) Collins fails to discuss an amount of a nitroimidazole compound administered (see page 21 of Remarks);
2) Collins fails to teach or suggest a lesser amount of a nitroimidazole compound (see page 21 of Remarks);
3) Applicants have surprisingly and unexpectedly discovered that the minimal inhibitory concentration (MIC) for metronidazole administered with glucose and galacturonate are 2.5 µg/µl and 0.75 µg/µl, thus, showing for the first time that galacturonate provides a 3-1/3 X reduction in nitroimidazole concentration compared to glucose for the same results. Please see page 21 of Remarks.
However, the Applicants’ arguments are not found to be persuasive for the reasons below.
This is because Collins (see ¶ 0150), teaches that: 
A ROS target modulator compound or agent described herein can increase or stimulate endogenous ROS production in a cell, such as a bacterial cell, by about at least 10% or more, at least 20% or more, at least 30% or more, at least 40% or more, at least 50% or more, at least 60% or more, at least 70% or more, at least 80% or more, at least 90% or more, at least 95% or more, at least 100%, at least 2-fold greater, at least 5-fold greater, at least 10-fold greater, at least 25-fold greater, at least 50-fold greater, at least 100-fold greater, at least 1000-fold greater, and all amounts in-between, in comparison to a reference or control level of ROS production in the absence of the ROS target modulator compound, or in the presence of the antibiotic alone (emphasis added).

A ROS target modulator compound encompasses a nitroimidazole compound such as metronidazole, tinidazole, or nimorazole (see discussions above). 
The amount of a nitroimidazole compound would in the case above, be an amount the can increase or stimulate endogenous ROS production in a cell, such as a bacterial (microorganism) cell by at least 10% or more (see discussions above). The lesser amount of a nitroimidazole compound would be an amount that can increase or stimulate endogenous ROS production by at least 10%, compared to an amount that can increase or stimulate endogenous ROS production by at least 20%.
Therefore, the selection of a specific amount of a ROS target modulator, for example, nitroimidazole compounds such as metronidazole, tinidazole, or nimorazole (see discussions above), would have been routinely determined and optimized in the pharmaceutical art.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Regarding the advantageous results alleged by the Applicants for rebutting the obviousness of claimed invention, please note that advantageous results alone are not sufficient for overcoming an obviousness. The results must be unexpected. For the establishment of unexpected results, a few notable principles are well settled. It is Applicants’ burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results (emphasis added). See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case if obviousness (emphasis added). See, MPEP 716.02 (e). 
A)  Instant claim 1 fails recite “a dose” of a nitroimidazole compound with a feedstock composition for treating a microorganism with a feedstock composition consisting essentially of glucose (emphasis added). Therefore, Applicants’ evidence of unexpected results does not appear to be commensurate in the scope with the instant claims.
 B) The evidence of secondary consideration provided is not probative because the Applicants’ evidence is presented in the form of an attorney statement. Regarding the probative value of objective evidence:
i) MPEP § 716 states:
 “When any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section” (emphasis added); and 

ii) MPEP § 716.01(c)(II), under the title “ATTORNEY ARGUMENTS CANNOT TAKE THE PLACE OF EVIDENCE”, states: 
“The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor” (emphasis added).

Furthermore, each of the “a microorganism” and “a nitroimidazole compound”, recited in instant claim 1, encompasses a plethora of distinct microorganisms and nitroimidazole compounds. The specification (see ¶s 0052-0054 and Figure 2), provides only one working example of treating Clostridium acetobutylicum (a microorganism), with metronidazole (a nitroimidazole compound) and galacturonic acid (a sugar acid). 
As recognized by MPEP §716.02(d), 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). 

One embodiment (e.g., Clostridium acetobutylicum and metronidazole), cannot reasonably support a finding of unexpected results over the entire breadth of the amended claims, which continue to encompass a plethora of distinct microorganisms and nitroimidazole compounds.   
Claim 35, page 22 of Remarks
The Applicants allege that the rejection of claim 35 is improper because Collins and Murakami teach administering conventional glucose/sugar solutions as apparent energy source (see page 22 of Remarks).
However, the Applicants’ arguments are not found to be persuasive for the reasons below.
The Applicants fail cite specific section(s) of Collins and Murakami, wherein Collins and Murakami teach administering glucose to the microorganism for the microorganism to metabolize the nitroimidazole.

Claim 36, page 22 of Remarks
The Applicants allege that the rejection of claim 36 is improper because Murakami fails to teach a sugar acid comprising 0.5 % (by volume). Please see page 22 of Remarks.
However, the Applicants’ arguments are not found to be persuasive for the reasons below.
It would have been obvious to a person skilled in the art that mass % can be converted to vol %, by employing the appropriate density of each of the sugar acid.

Claim 37, page 23 of Remarks
The Applicants allege that the rejection of claim 37 is improper because there is no intended use recited in claim 37. Please see page 23 of Remarks.
However, the Applicants’ arguments are not found to be persuasive because the recitation of the limitation “selecting the sugar acid to decrease or eliminate ….”, is an intended use limitation, i.e., use of the sugar acid to decrease or eliminate ….
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.




Non-Statutory Obviousness-Type Double Patenting-Maintained
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
U.S. Patent Application No. 16/258,780
The provisional rejection of claims 1-3, 7-8, 10, 22 and 32-37 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-18 of copending Application No. 16/258,780 (reference application), in view of Collins (U.S. Pub. No. 20150071904, published 03/12/2015, cited in the previous Office action), is maintained for the reasons of record set forth in the previous office action mailed on 12/10/2021.   
Response to Applicants’ Arguments/Remarks
The Applicants raised several arguments (see pages 24-25 of Remarks filed), alleging that the instant claims are non-obvious over the claims of the reference application because:
1) Collins fails to teach or suggest the amended subject matter of claims 1 and 32 (see page 24 of Remarks);
2) The reference application fails to claim nitroimidazole compounds (see page 24 of Remarks);
However, the Applicants’ arguments are not found to be persuasive because:
1) Applicants’ arguments are reiterations of same arguments set forth above. The Examiner, therefore, applies the same response hereto.
2) The rejection (see page 23 of the Office action mailed on 12/10/2021), specifically states that the claims of the instant application are (e.g., claim 1), are drawn to a method for increasing susceptibility of microorganisms to a nitroimidazole antibiotic, comprising administering a nitroimidazole compound and a sugar acid selected from the group consisting of uronic, aldonic, ulosonic and aldaric acid, or any salt thereof, to a microorganism, whereas, the claims of the reference application (e.g., claim 1), are drawn to a method for increasing susceptibility of microorganisms to antibiotic, comprising administering a nitro-containing amphenicol and a sugar acid selected from the group consisting of uronic, aldonic, ulosonic and aldaric acid, or any salt thereof, to the microorganism.
However, Collins discloses tartaric acid (an aldaric acid, see discussions above), as an ROS modulator compounds that can be employed for increasing susceptibility of a microorganism to an antibiotic (see discussions above). Collins discloses that antibiotics which can be used with the ROS compounds include nitroimidazole and chloramphenicol (see ¶ 0028). Chloramphenicol is a nitro-containing amphenicol (see reference claim 2).
Therefore, since the reference application clearly provides for a method of using any of an uronic, aldonic, ulosonic, and aldaric acid, in order to increase the susceptibility of microorganism to antibiotic and discloses nitroimidazole antibiotics, the selection of a method of using any of an uronic, aldonic, ulosonic, and aldaric acid, in order to increase the susceptibility of microorganism to an antibiotic comprising a nitroimidazole compound from the reference application embodiment would have been obvious would have been obvious in view of Collins.
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference application subject matter. 
In response to Applicants’ arguments alleging that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning (see pages 24-25 of Remarks), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellants’ disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
The information regarding a method for increasing susceptibility of microorganisms to antibiotic, comprising administering a nitro-containing amphenicol and a sugar acid selected from the group consisting of uronic, aldonic, ulosonic and aldaric acid, or any salt thereof, to the microorganism, is gleaned from the reference application (e.g., reference claim 1).
The information regarding tartaric acid (an aldaric acid, see discussions above), as an ROS modulator compounds that can be employed for increasing susceptibility of a microorganism to an antibiotic (see discussions above), is gleaned from Collins who discloses that antibiotics which can be used with the ROS compounds include nitroimidazole and chloramphenicol (see ¶ 0028). Chloramphenicol is a nitro-containing amphenicol (see reference claim 2).
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.

Conclusions
No claim is allowable.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D. BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S. LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629